IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 96-50350
                          Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,


versus

FLOYD DAVID REED,

                                          Defendant-Appellant.


                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                            (A-96-CR-19_
                        - - - - - - - - - -
                          December 6, 1996
Before KING, JOLLY, and PARKER, Circuit Judges.

PER CURIAM:*

     Floyd Reed has appealed his sentence of 120 months

confinement for a bank robbery which he committed by using a

handgun.    There is no merit to his contention that the upward

departure, based on a criminal history category of VI rather than

III, was excessive.    See United States v. Ashburn, 38 F.3d 803,

807-10 (5th Cir. 1994)(en banc), cert. denied, 115 S. Ct. 1969

(1995).    Nor did the district court rely on an improper ground

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                            No. 96-50350
                                - 2 -

for departure.    Reed argues that the district court sentenced him

as a career offender based on a 1968 robbery conviction that was

too remote to count toward his criminal history score.   Contrary

to Reed’s contention, the district court did not sentence him as

a career offender.   If Reed had been a career offender, his base

offense level would have been 34 instead of 20, which would have

resulted in a guideline range of 262 to 327 months.   Reed was

only sentenced to 120 months.   Furthermore, the district court

did not plainly err by not stating on the record why a sentence

based on criminal history category IV or V was not appropriate.

See United States v. Lambert, 984 F.2d 658, 662-64 (5th Cir.

1993)(en banc).

     AFFIRMED.